

 SJ 67 ENR: Providing for the reappointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 twentyS. J. RES. 67IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the reappointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents
 of the Smithsonian Institution. That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Risa Lavizzo-Mourey of Pennsylvania on February 21, 2020, is filled by the reappointment of the incumbent. The reappointment is for a term of six years, beginning on the later of February 21, 2020, or the date of enactment of this joint resolution.Speaker of the House of RepresentativesVice President of the United States and President of the Senate